UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedSeptember 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 033-07075-LA THE FASHION HOUSE HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Colorado 33-1079781 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6310 San Vicente Blvd., #275 Los Angeles, California 90048-5499 (Address of principal executive offices) (Zip Code) (323) 939-3031 (Issuer’s telephone number including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding as of November15, 2007: 24,887,063 shares Transitional Small Business Disclosure Format: Yes o No þ Table of Contents The Fashion House Holdings, Inc Index to Form10-QSB Part I Financial Information Item1. Financial Statements Condensed Consolidated Balance Sheet as of September 30, 2007 (Unaudited) 3 Condensed Consolidated Statements of Operations for the nine month periods ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Operations for the three month periods ended September 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash flows for the nine month periods ended September 30, 2007 and 2006 (Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis or Plan of Operation 19 Item3. Controls and Procedures 25 Part II Other Information Item1. Legal Proceedings 26 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item3. Defaults Upon Senior Securities 27 Item4. Submission of Matters to a Vote of Security Holders 27 Item5. Other Information 27 Item6. Exhibits 27 SIGNATURES 28 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Table of Contents PART I — FINANCIAL INFORMATION Item1. Financial Statements THE FASHION HOUSE HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current assets: Cash $ 17,730 Accounts receivable, net of allowance of $61,675 1,349,664 Inventories 1,170,060 Prepaid expenses 533,887 Total current assets 3,071,341 Property and equipment, net 354,214 Deposits 28,021 TOTAL ASSETS $ 3,453,576 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Line of credit borrowings $ 8,500,000 Accounts payable and accrued expenses 3,346,580 Accrued payroll and related 263,467 Due to factor 950,884 Accrued interest 616,853 Notes payable 1,920,293 Deferred revenue 28,684 Current portion of capital lease obligations 2,952 Total current liabilities 15,629,713 Long-term liabilities: Capital lease obligation, net of current portion 5,626 Warrant liability 2,825,000 Notes payable to stockholders 1,090,100 Total liabilities 19,550,439 Commitments and contingencies Stockholders’ deficit: Common stock, no par value; 100,000,000 shares authorized; 24,887,063 shares issued and outstanding 17,847,701 Accumulated deficit (33,944,564 ) Total stockholders’ deficit (16,096,863 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 3,453,576 See accompanying notes to unaudited condensed consolidated financial statements. 3 Table of Contents THE FASHION HOUSE HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, 2007 2006 Net sales $ 5,093,725 $ 5,942,948 Cost of sales 5,352,594 4,369,699 Gross (loss) profit (258,869 ) 1,573,249 Operating expenses: Selling, general and administrative 3,018,343 4,451,160 Payroll and related 2,027,722 1,882,862 Royalties 915,134 531,272 Total operating expenses 5,961,199 6,865,294 Loss from operations (6,220,068 ) (5,292,045 ) Other income (expense): Interest expense, net of interest income (11,298,029 ) (3,598,404 ) Gain on settlement of penalty warrants - 276,000 Change in fair value of derivative liabilities 6,322,000 1,731,000 Total other income (expense) (4,976,029 ) (1,591,404 ) Loss before income taxes (11,196,097 ) (6,883,449 ) Income taxes 800 800 Net loss $ (11,196,897 ) $ (6,884,249 ) Basic and diluted net loss per share $ (0.45 ) $ (0.29 ) Weighted average shares outstanding — basic and diluted 24,887,063 23,555,191 See accompanying notes to unaudited condensed consolidated financial statements. 4 Table of Contents THE FASHION HOUSE HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, 2007 2006 Net sales $ 1,767,261 $ 3,259,524 Cost of sales 1,959,201 2,117,313 Gross (loss) profit (191,940 ) 1,142,211 Operating expenses: Selling, general and administrative 818,811 1,838,708 Payroll and related 597,606 819,907 Royalties 274,419 177,087 Total operating expenses 1,690,836 2,835,702 Loss from operations (1,882,776 ) (1,693,491 ) Other income (expense): Interest expense, net of interest income (8,396,163 ) (749,792 ) Gain on settlement of penalty warrants - - Change in fair value of derivative liabilities 6,322,000 769,000 Total other income (expense) (2,074,163 ) 19,208 Loss before income taxes (3,956,939 ) (1,674,283 ) Income taxes - - Net loss $ (3,956,939 ) $ (1,674,283 ) Basic and diluted net loss per share $ (0.16 ) $ (0.07 ) Weighted average shares outstanding — basic and diluted 24,887,063 24,887,063 See accompanying notes to unaudited condensed consolidated financial statements. 5 Table of Contents THE FASHION HOUSE HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) September 30, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (11,196,897 ) $ (6,884,249 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 117,757 104,831 Bad debt expense 66,637 131,258 Estimated fair value of stock issued for services - 36,750 Amortization of estimated fair value of warrants and BCF - 3,469,333 Estimated fair value of warrants 9,924,000 - Change in fair value of warrant liabilities (6,322,000 ) (1,731,000 ) Gain on settlement warrants - (276,000 ) Change in operating assets and liabilities: Accounts receivable 1,000,531 (2,586,866 ) Inventories 415,142 (1,287,597 ) Prepaid expenses (309,586 ) (54,159 ) Deposits - 45,852 Accounts payable and accrued expenses 229,750 1,834,698 Accrued payroll 63,111 - Deferred revenue 28,684 - Accrued interest 348,474 18,114 Net cash used in operating activities (5,634,397 ) (7,179,035 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (8,611 ) (249,594 ) Net cash used in investing activities (8,611 ) (249,594 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable to stockholder (4,000 ) (25,000 ) Proceeds from issuance of common stock, net of issuance costs - 4,187,762 Proceeds from line of credit, net 4,526,576 4,238,322 Proceeds from notes payable 1,640,000 1,225,000 Repayments of notes payable (15,000 ) (1,600,000 ) Repayments of capital lease (2,352 ) - Advances from factor 5,737,949 2,542,798 Payments to factor (6,354,342 ) (2,860,970 ) Net cash provided by financing activities 5,528,831 7,707,912 Net change in cash (114,177 ) 279,283 Cash, beginning of the period 131,907 76,680 Cash, end of the period $ 17,730 $ 355,963 6 Table of Contents THE FASHION HOUSE HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 1,028,911 $ 119,891 Cash paid during the period for income taxes $ 800 $ 800 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Estimated fair value of warrants issued in connection with certain notes payable $ - $ 446,000 Estimated fair value of common stock issued for prepaid services $ - $ 36,750 Accrued liabilities converted to notes payable $ 191,393 $ - Reclassification of derivative liabilities $ 9,147,000 $ 740,000 See accompanying notes to unaudited condensed consolidated financial statements. 7 Table of Contents THE FASHION HOUSE HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (UNAUDITED) NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Unaudited Condensed Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared by The Fashion House Holdings, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America for interim financial information. These principles are consistent in all material respects with those applied in the Company’s financial statements contained in the Company’s annual report on Form 10-KSB for the fiscal year ended December 31, 2006, and pursuant to the instructions to Form 10-QSB and Item 310(b) of Regulation S-B promulgated by the Securities and Exchange Commission (“SEC”). Interim financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (all of which are of a normal recurring nature, including the elimination of intercompany accounts) necessary to present fairly the financial position, results of operations and cash flows of the Company for the periods indicated. Interim results of operations are not necessarily indicative of the results to be expected for the full year or any other interim periods. These unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and footnotes thereto contained in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006. Organization and Nature of Operations On August 19, 2005, TDI Holding Corporation (“TDI”) entered into an agreement of Plan of Reorganization (“Merger”) with The Fashion House, Inc. (“TFH”) in a tax free share exchange under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. Immediately after the Merger, the officers and directors of TDI resigned and the management of TFH controlled such positions; therefore, effecting a change of control. As a result, the transaction was recorded as a “reverse merger” whereby TFH was considered to be the accounting acquirer as it retained control of TDI after the Merger. Simultaneously with the Merger, TDI changed its name to The Fashion House Holdings, Inc. TFH was incorporated under the laws of the State of Delaware on April11, 2002 and commenced operations on January1, 2003. TFH designs, develops and markets women’s dress footwear with an emphasis on celebrity appeal, style, quality and fit. The Company targets the moderate to premium-priced categories of the women’s footwear industry and implements its business model by licensing recognized brand names. Principles of Consolidation These condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiary. All material intercompany accounts have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and judgments that affect the reported amounts of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting periods. Significant estimates made by management include, among others, the realizability of receivables and inventories, recoverability of long-lived assets, valuation of common stock, derivative liabilities and warrants to purchase common stock and deferred tax assets. Actual results may differ from these estimates under different assumptions or conditions. Going Concern The condensed consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company incurred net operating losses for the nine months ended September 30, 2007 and the years ended December31, 2006, 2005, and 2004, and has a working capital deficit of $12,558,372 and a stockholders’ deficit of $16,096,863 at September 30, 2007. The Company’s success is dependent upon numerous items, among which are the Company’s successful growth of revenues from its products, its ability to obtain new customers in order to achieve levels of revenues adequate to support the Company’s current and future cost structure, and its ability to obtain financing for operations, for which there is no assurance. Unanticipated problems, expenses and delays are frequently encountered in establishing and maintaining profitable operations. These include, but are not limited to, competition, the need to develop customer support capabilities and market expertise, setbacks in product development, technical difficulties, market acceptance and sales and marketing. The failure of the Company to meet any of these conditions could have a materially adverse effect on the Company and may force the Company to reduce or curtail operations or liquidate its assets. No assurance can be given that the Company can achieve or maintain profitable operations. The Company believes it will have adequate cash to sustain operations until it achieves sustained profitability. However, until the Company has a history of maintaining revenue levels sufficient to support its operations and repay its current liabilities, the Company may require additional financing. There can be no assurance that additional funding will be adequate or will enable the Company to achieve or sustain profitable operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 8 Table of Contents Risks and Uncertainties Credit Risk The Company maintains its cash accounts in financial institutions. Accounts at these institutions are insured by the Federal Deposit Insurance Corporation up to $100,000. Two and ten customers accounted for 49% and 63% of sales during the nine months ended September30, 2007 and 2006, respectively, and three and seven customers accounted for 68% and 58% of sales during the three months ended September 30, 2007 and 2006, respectively. The Company assigns the majority of its trade accounts receivable to a factor (see Note 2). The Company also makes sales to customers not approved by its factor at its own risk and monitors the outstanding receivable balance. At September 30, 2007, the Company established an allowance for doubtful accounts of $61,675. Fourcustomers accounted for 79% of accounts receivable as of September 30, 2007. The Company operates in an industry that is subject to intense competition. The Company’s operations are subject to significant risks and uncertainties including financial, operational, technological, regulatory and other risks associated with an operating business, including the potential risk of business failure. Merchandise Risk The Company’s success is largely dependent upon its ability to gauge the market trends and the tastes of its targeted consumers and provide merchandise that satisfies consumer demand. Any inability to provide appropriate merchandise in sufficient quantities in a timely manner could have a material adverse effect on the Company’s business, operating results and financial condition. The Company purchases substantially its entire inventory from three vendors. The loss of one of these vendors could have a material adverse effect on the Company’s cash flow and financial position. Inventories Inventories consist almost entirely of footwear and are valued at the lower of cost or market. Cost is determined on a first-in, first-out basis. The Company periodically reviews its inventory quantities on hand and adjusts for excess and obsolete inventory based primarily on its estimated forecast of product demand. Actual demand may differ from the Company's estimates. Once established, write-downs of inventory are considered permanent adjustments to the basis of the excess or obsolete inventory. Property and Equipment Property and equipment are stated at cost. Depreciation of equipment is provided for by using the straight-line method over the estimated useful lives of the related assets, which are five years for machinery and equipment, seven years for furniture and fixtures, and the shorter of lease terms or estimated useful lives for leasehold improvements. Expenditures for maintenance and repairs are charged to expense as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Long-Lived Assets In accordance with Statement of Financial Accounting Standards (“SFAS”) No.144, Accounting for the Impairment or Disposal of Long-Lived Assets, the Company evaluates the carrying value of long-lived assets for impairment whenever events or change in circumstances indicate that such carrying values may not be recoverable. The Company estimates the future undiscounted cash flows derived from an asset to assess whether or not a potential impairment exists when events or circumstances indicate the carrying value of a long-lived asset may not be recoverable. An impairment loss is recognized when the discounted future cash flows are less than its carrying amount. If assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount exceeds the fair value of the assets. At September 30, 2007, the Company’s management believes there is no impairment of its long-lived assets. There can be no assurance, however, that market conditions will not change or demand for the Company’s products or services will continue, which could result in future impairment of long-lived assets. 9 Table of Contents Fair Value of Financial Instruments The Company’s financial instruments consist of cash, accounts receivable, accounts payable and accrued expenses, accrued payroll and related, due to factor, accrued interest and notes payable. The carrying value for all such instruments approximates fair value at September 30, 2007 due to their short maturities. Revenue Recognition SEC Staff Accounting Bulletin (“SAB”) 101, Revenue Recognition , as amended by SAB 104, outlines the basic criteria that must be met to recognize revenue and provide guidance for presentation of revenue and for disclosure related to revenue recognition policies in financial statements filed with the Securities and Exchange Commission. Management believes that the Company’s revenue recognition policy conforms to SAB 104. The Company evaluates the criteria of Financial Accounting Standards Board (“FASB”) Emerging Issues Task Force (“EITF”) Issue No.99-19, Reporting Revenue Gross as a Principal Versus Net as an Agent, in determining whether it is appropriate to record the gross amount of revenue and related costs or the net amount earned as commissions. The Company is the primary obligor, is subject to inventory risk, has latitude in establishing prices and selecting suppliers, establishes product specifications, and has the risk of loss as it relates to cargo losses. Accordingly, the Company’s revenue is recorded on a gross basis. The Company issues letters of credit in favor of the manufacturers in accordance with the information provided by the Company and the manufacturer. The Company imports the goods and pays the import and delivery costs and forwards the goods to a public warehouse. The goods are held by the Company at a public warehouse until the customers requested ship date. The Company arranges and maintains the goods while in its warehouse at its expense. The Company has title to the goods when shipped from the manufacturer and in the public warehouse. Revenue is recognized upon shipment of goods from the public warehouse to the customers, which is when title transfers to the customers. The trading company approves credit to the customers and factors the sale. The trading company charges the Company 1% of the sales which are factored. For sales that are not factor approved, the Company will ask the customer to prepay before shipment. In some instances, the Company will retain the accounts receivable. Shipping and handling costs billed to the customers are recorded in sales. Shipping and handling costs as incurred by the Company are recorded in cost of sales. Loss Per Share Basic loss per share is computed by dividing loss available to common stockholders by the weighted average number of common shares assumed to be outstanding during the period of computation. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential shares had been issued and if the additional common shares were dilutive. All potentially dilutive shares, 62,959,613 and approximately 3,550,000 at September 30, 2007 and 2006, respectively, have been excluded from diluted loss per share, as their effect would be anti-dilutive for the periods then ended. Basic and diluted loss per common share is computed as follows: Three Months Ended September 30, 2007 2006 Loss Shares Per-Share Loss Shares Per-Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS Loss available to common stockholders $ (3,956,939 ) 24,887,063 $ (0.16 ) $ (1,674,283 ) 24,887,063 $ (0.07 ) Effect of Dilutive Securities None Diluted EPS Loss available to common stockholders $ (3,956,939 ) 24,887,063 $ (0.16 ) $ (1,674,283 ) 24,887,063 $ (0.07 ) Nine Months Ended September 30, 2007 2006 Loss Shares Per-Share Loss Shares Per-Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS Loss available to common stockholders $ (11,196,897 ) 24,887,063 $ (0.45 ) $ (6,884,249 ) 23,555,191 $ (0.29 ) Effect of Dilutive Securities None Diluted EPS Loss available to common stockholders $ (11,196,897 ) 24,887,063 $ (0.45 ) $ (6,884,249 ) 23,555,191 $ (0.29 ) 10 Table of Contents Stock-Based Compensation As of September 30, 2007, the Company had no stock-based compensation plans and has not issued any share-based payments to its employees. The Company adopted SFAS No. 123(R), Share-Based Payment, on January 1, 2006 using the modified prospective method. SFAS No. 123(R) requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees. SFAS No. 123(R) also establishes accounting requirements for measuring, recognizing and reporting share-based compensation, including income tax considerations. Under the modified prospective application, the cost of new awards and awards modified, repurchased or cancelled after the required effective date and the portion of awards for which the requisite service has not been rendered (unvested awards) that are outstanding as of the required effective date are recognized as the requisite service is rendered on or after the required effective date. The compensation cost for that portion of awards is based on the grant-date fair value of those awards as calculated for either recognition or pro forma disclosures under SFAS No. 123. The adoption of SFAS No. 123(R)’s fair value method will have a negative impact on the Company’s results of operations if the Company grants share-based payments to its employees in the future, although it will have no impact on its overall financial position. The impact of adopting SFAS No. 123(R) cannot be predicted at this time because it will depend on levels of share-based payments granted in the future. SFAS No. 123(R) also requires the benefits of tax deductions in excess of recognized compensation cost to be reported as a financing cash flow, rather than as an operating cash flow as required under current accounting literature. The requirement could reduce net operating cash flows and increase net financing cash flows in periods of adoption. Issuance of Stock for Non-cash Consideration All issuances of the Company’s common stock for non-cash consideration have been assigned a dollar amount equaling either the market value of the shares issued or the value of consideration received whichever is more readily determinable. The majority of the non-cash consideration received pertains to services rendered by consultants and others and has been valued at the market value of the shares issued. In certain issuances, the Company may discount the value assigned to the stock issued for illiquidity and restrictions on resale. The Company’s accounting policy for equity instruments issued to consultants and vendors in exchange for goods and services follows the provisions of EITF Issue No. 96-18, Accounting for Equity Instruments That are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services and EITF Issue No. 00-18, Accounting Recognition for Certain Transactions Involving Equity Instruments Granted to Other Than Employees. The measurement date for the fair value of the equity instruments issued is determined at the earlier of (i) the date at which a commitment for performance by the consultant or vendor is reached or (ii) the date at which the consultant or vendor’s performance is complete. In the case of equity instruments issued to consultants, the fair value of the equity instrument is recognized over the term of the consulting agreement. Derivative Financial Instruments In connection with the issuance of warrants with certain notes payable (see Note 5) the Company was required to file a registration statement in November 2005 and have such registration statement declared effective no later than 180 days following the Merger (the “Effectiveness Deadline”) and to maintain the effectiveness of such registration. In addition, the Company was required to issue certain holders of convertible warrants for each subsequent 30-day period that such registration statement had not been filed and additional warrants for each 30-day period following the Effectiveness Deadline, in which the registration statement was not declared effective. On July 26, 2006, the Company filed the required registration statement. The Company’s registration statement became effective on January 23, 2007. The Company determined that the registration rights are an embedded derivative instrument pursuant to SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities , as amended. Under the provisions of Emerging Issues Task Force (“ EITF ”) Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in a Company’s Own Stock and View A of EITF No.05-4, The Effect of a Liquidated Damages Clause on a Freestanding Financial Instrument Subject to EITF Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, the accounting treatment of these derivative financial instruments required that the Company record the derivatives at their fair values as of the inception date of the note agreements and at fair value as of each subsequent balance sheet date. Any change in fair value was recorded as non-operating, non-cash income or expense at each balance sheet date. If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company recorded a non-operating, non-cash charge. If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company recorded non-operating, non-cash income. 11 Table of Contents In December 2006, the FASB issued Staff Position EITF 00-19-2, Accounting for Registration Payment Arrangements (“ FSP EITF 00-19-2” ). FSP EITF 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies . FSP EITF 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. In accordance with the provisions of FSP EITF 00-19-2, the Company elected early adoption of this statement. As of January 1, 2006, the Company recorded the warrant liability of $904,000 to equity since the only provision which caused the warrants issued to be accounted for as a derivative liability was the liquidated damages provision in the registration rights agreement. In recording the entry, the Company credited $688,000 to common stock which represents the estimated fair value of these warrants on the date of issuance and a credit to accumulated deficit of $216,000 which represents the difference between the estimated fair value of these warrants at the date of issuance and the estimated fair value as of December 31, 2005. However, as retrospective application of FSP EITF 00-19-2 is prohibited, the Company has not restated the amounts presented as of September 30, 2006. As a result of unsuccessful fund raising efforts, the Company modified an existing warrant (the “Modification”) and therefore did not have a sufficient number of authorized shares to settle outstanding and exercisable options, warrants and convertible instruments (see Note 7). Therefore, under the provisions of Emerging Issues Task Force ("EITF") Issue No. 00-19, Accounting For Derivative Financial Instruments Indexed To, And Potentially Settled In, A Company's Own Stock, as a result of the Modification, the Company was required to classify all non-employee options and warrants as derivative liabilities, totaling $9,147,000 as of the Modification date, and record them at their fair values at such date. Any change in fair value is required to be recorded as non-operating, non-cash income or expense at each subsequent balance sheet date until the Company has a sufficient number of authorized shares to settle its convertible instruments and non-employee options and warrants. If the fair value of the derivatives is higher at the subsequent balance sheet date, the Company will record a non-operating, non-cash charge. If the fair value of the derivatives is lower at the subsequent balance sheet date, the Company will record non-operating, non-cash income. At the date of the Modification, the Company reclassified the fair value of non-employee options and warrants of $9,147,000 from additional paid-in capital to derivative liability. During the nine months ended September 30, 2007, the Company recognized other income of $9,132,000 related to recording the derivative liability at fair value. At September 30, 2007, the derivative liability balance is $2,825,000. Warrant-related derivatives were valued using the Black-Scholes Option Pricing Model with the following assumptions during the period ended September 30, 2007: dividend yield of 0%; annual volatility of 388.6%; and risk free interest rate of 4.71%. The following is a summary of the changes to the derivative liability during the nine months ended September 30, 2007: Derivative liability, January 1, 2007 $ - Derivative liability added during 2007 9,147,000 Change in fair value (6,322,000 ) Derivative liability, September 30, 2007 $ 2,825,000 RecentlyAdopted Accounting Standards In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No. 109 (“FIN 48”), which clarifies the accounting and disclosure for uncertainty in tax positions, as defined. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. The Company is subject to the provisions of FIN 48 as of January 1, 2007. The Company believes that its income tax filing positions and deductions will be sustained on audit and does not anticipate any adjustments that will result in a material change to its financial position. Therefore, no reserves for uncertain income tax positions have been recorded pursuant to FIN 48. The cumulative effect, if any, of applying FIN 48 is to be reported as an adjustment to the opening balance of retained earnings in the year of adoption. The Company did not record a cumulative effect adjustment related to the adoption of FIN 48. Tax years since 1992 remain subject to examination by the major tax jurisdictions in which the Company is subject to tax. The Company's policy for recording interest and penalties associated with income-based tax audits is to record such items as a component of income taxes. 12 Table of Contents Recent Accounting Standards In February2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115. SFAS No.159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No.159 also establishes presentation and disclosure requirements designed to facilitate comparison between entities that choose different measurement attributes for similar types of assets and liabilities. The Company will adopt SFAS No.159 in the first quarter of 2008, and is still evaluating the effect, if any, on its consolidated financial position and consolidated results of operations and has not yet determined its impact. NOTE 2 — ACCOUNTS RECEIVABLE FACTORING AND PURCHASE ORDER FINANCING On May 3, 2006, the Company entered into a factoring agreement with CIT Commercial Services (“CIT”), as amended, which was terminated in July 2007 (see below). The Company was charged a factoring fee of 1% on gross invoice amounts. The Company agreed to sell and assign to CIT all accounts arising from the sale of inventory, including those under any trade name, through any divisions, and through any selling agent. At the Company’s request, and at CIT’s sole discretion, CIT advanced funds to the Company at up to 80% of the factor risk accounts. The advance request form was required to be fully executed by the Company and Westrec Capital Partners, LLC (see Note 8). Interest was charged based on the daily debit balances in the funds in use account for the month, at a rate equal to the greater of the sum of 2% plus the J P Morgan Rate, or 6% per annum. On July 25, 2007, the Company entered into a new accounts receivable factoring agreement with Ultimate Financial Solutions, LLC (“Ultimate”). The Company agreed to sell and assign to Ultimate all accounts arising from the sale of inventory. At the Company’s request, Ultimate may advance funds to the Company at up to 80% of the factor risk accounts. The Company is charged a factoring fee of .85% on gross invoice amounts. Interest is charged based on the daily debit balances in the funds in use account for the month, at a rate equal to 1.5% above the Prime Rate as published from time to time in the Wall Street Journal. In connection with this agreement, on July 30, 2007, Ultimate paid CIT for the outstanding balance of funds in use by the Company on that day. As a result, the Company’s liability for this amount was effectively transferred from CIT to Ultimate and the CIT agreement was terminated. The obligations under this agreement are secured by substantially all of the Company’s assets. The loans are personally guaranteed by the principal member of Westrec and a director and shareholder of the Company. At September 30, 2007, the following summarizes the Company’s accounts receivable and related balances: Receivables assigned to factor $ 1,361,062 Advances from factors (950,884 ) Amounts due from factors 410,178 Unfactored accounts receivable 50,277 Allowance for returns (61,675 ) $ 398,780 During the nine months ended September 30, 2007 and 2006, factoring fees incurred totaled $68,240 and $59,360 respectively. On July 17, 2007, the Company entered into an agreement with Ashford Finance, LLC (“Ashford”), whereby Ashford will provide up to $5,000,000 of purchase order financing relating to the Company’s purchases of its products from foreign manufacturers. Ashford will finance an amount up to 90% of the Company’s end buyer’s purchase orders relating to the Company’s purchase order placed with the foreign manufacturer. The Company is charged an Account Management Fee equal to 1.5% per month for Letters of Credit opened by Ashford on behalf of the Company when the amount equals up to 75% of the Company’s related customer purchase orders. The Account Management Fee will increase to 2.5% for Letters of Credit when the amount is in excess of 75% of the related customer purchase order, but in no event will the Letter of Credit amount be greater than 90% of the related customer purchase orders. All loans will also bear interest at the rate of 2% per annum above the Prime Rate as published time to time by the Wall Street Journal. The agreement requires minimum usage during the first twelve months of $3,000,000. If the Company cancels the agreement or fails to open letter of credit that equal the minimum usage, the Company is required to pay all fees under the agreement for the full minimum amount. The loans are secured by virtually all of the Company’s assets. Transactions financed under this agreement are guaranteed by two of the company’s directors and shareholders, but only in the event that fraud may have occurred. Purchase order financing transactions under this agreement began subsequent to September 30, 2007. In connection with the July 20, 2007 agreement with Ultimate and the July 17, 2007 agreement with Ashford, Intercreditor Agreements were also entered into by and between Westrec, Comerica, Ultimate and Ashford to establish a priority for security interests in the Company’s assets. In these agreements, Comerica subordinated its security interest to Ultimate in accounts factored by Ultimate. Comerica also subordinated its security interest in all assets to Ashford. Ultimate subordinated its security interest in purchase orders financed by Ashford. Westrec subordinated its security interest to Ultimate in accounts factored by Ultimate.Westrec subordinated its security interest in receivables, as defined, to Ashford. Westrec subordinated to Ashford its security interest in inventory financed by Ashford. With regard to inventory other than inventory financed by Ashford, security interests of Ashford and Westrec rank pari passu with one another. Ashford’s lien and security interest in all other assets and collateral is subordinate to Westrec’s security interest (other than receivables or inventory). 13 Table of Contents NOTE 3 — NOTES PAYABLE TO STOCKHOLDERS The Company borrowed funds from two founding stockholders for working capital purposes, which bear interest at 8% per annum and are due 13months from the date of demand. As of September 30, 2007, outstanding borrowings totaled $1,090,100, and accrued interest totaled $271,072. As of November 14, 2007, no demand for repayment has been made. Interest expense on the notes totaled $65,279 and $65,363 for thenine months ended September 30, 2007 and 2006, respectively. The balance above includes a note payable issued during the nine months ended September 30, 2007 totaling $121,100 in connection with amounts previously accrued. NOTE 4 — COMMITMENTS AND CONTINGENCIES Licensing Agreements For the rights to use trademarks, the Company has entered into licensing agreements with various licensors. The agreements enable the Company to sell products using the name of the licensors in return for a licensing fee based upon sales of the products using the licensors’ names. As of September 30, 2007, the Company has rights to use ten trademarks as evidenced by licensing agreements entered into with Richard Tyler, Tyler, Oscar by Oscar de la Renta, O Oscar by Oscar de la Renta, Blass by Bill Blass, Bill Blass Couture, Blassport and Bill Blass Collection, Isaac Isaac Mizrahi and a new couture brand which expire through March2011. Under these licensing agreements, the Company agreed to pay the greater of between 3% and 8% of net sales of the licensed products or guaranteed minimums ranging from $70,000 to $1,000,000 per annum, per contract. The licensors may terminate the licensing agreements upon events of default, as defined. Minimum annual guaranteed royalty payments on the above licenses are as follows: Years ending December 31, 2007 (3 months) $ 182,000 2008 1,510,000 2009 1,935,000 2010 1,625,000 2011 1,748,000 $ 7,000,000 Indemnities and Guarantees The Company and its subsidiary have made certain indemnities and guarantees, under which it may be required to make payments to a guaranteed or indemnified party, in relation to certain actions or transactions. The Company and its subsidiary indemnifies its directors, officers, employees and agents, as permitted under the laws of the States of Colorado and Delaware. In connection with its facility lease, the Company has indemnified its lessors for certain claims arising from the use of the facilities. Additionally, the Company indemnifies its factor and licensors under the factoring and license agreements, respectively, against certain claims as a result of the violation of any law. The duration of the guarantees and indemnities varies, and is generally tied to the life of the agreement. These guarantees and indemnities do not provide for any limitation of the maximum potential future payments the Company could be obligated to make. Historically, the Company has not been obligated nor incurred any payments for these obligations and, therefore, no liabilities have been recorded for these indemnities and guarantees in the accompanying condensed consolidated balance sheet. 14 Table of Contents Litigation The Company is, from time to time, involved in various legal and other proceedings which arise in the ordinary course of operating its business. In the opinion of management, the amount of ultimate liability, if any, with respect to these actions will not materially affect the consolidated financial position or consolidated results of operations of the Company except as disclosed below. William Bradhan and Richard Traweek v. The Fashion House, Inc., John Hanna This matter was filed October 26, 2005, seeking damages for breach of contract and fraud regarding oral arrangements with the Company’s subsidiary. On April 10, 2007, a Notice of Entry of Judgment was filed with the court for the amount of $460,000, which includes interest at 10% per year.No appeal was filed and the Company intends to negotiate a reduced settlement and expects that the matter can be resolved. In connection with this judgment, the Company has accrued $300,000 in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheet based on management’s best estimate of the ultimate settlement of this matter. Artful Mind On March 6, 2007, the Company was served with a complaint, which Artful Mind Industrial Ltd. (“Artful Mind”) filed on March 1, 2007 alleging that the Company failed to make payments owed under a Settlement Agreement (the “Agreement”) entered into between Artful Mind, Go Moda Limited and the Company in September 27, 2006. Artful Mind seeks judgment for the full amount of all payments due, which approximates $295,000, together with interest at a rate of 9% per annum beginning on January 14, 2007 and costs of collection, including reasonable attorneys’ fees incurred. Based on the event of a default, of not timely paying the final two payments, the entire balance of all payments due were accelerated and became immediately due and interest on all unpaid amounts accrued at a rate of 9% per annum. The complaint states that the Company is currently in default on the final two payments. On October 2, 2007, a default judgment was entered for $315,055, including interest and court costs. The Company has included this amount as accounts payable and accrued expenses in the accompanying condensed consolidated balance sheet. TCK Designs, LTD. On May 11, 2007, a complaint was filed in New York by TCK Designs, LTD alleging breach of contract for terminating a purported one year agreement without making payment to the Plaintiff. The plaintiff sought damages in the amount of $37,500, plus legal fees and interest. A default judgment was entered on September 24, 2007. The Company believes that it was not properly served with the Application for Judgment by Default. On October 31, 2007, an Order to Show Cause with Temporary Restraints was filed in New Jersey, barring the Company’s public warehouse in New Jersey from moving goods stored at that location. On November 5, 2007, at the Company’s request, the Court granted a partial release on the restraining order allowing the Company to continue shipping goods from the public warehouse.The Company is required to maintain $100,000 of goods at the warehouse and a cash deposit of $40,000 in its attorney’s trust account. The Company has the option of placing as additional $20,000 in the attorney trust account to fully release all goods in the warehouse.The Company believes that it has sufficient grounds to have the default judgment set aside, and also to have the case for breach of contract dismissed. Employment Agreements The Company has entered into employment agreements with certain of its management for services to be provided in the normal course of business. These agreements call for minimum salary levels and various payments upon termination of employment, as defined. In the event of termination for any reason, the Company is required to pay its CEO one year salary and bonus. The CEO’s salary for the year ending December31, 2007 is $180,000 and the bonus was waived for 2006. 15 Table of Contents NOTE 5 — NOTES PAYABLE In July2005, the Company issued a note payable totaling $550,000, bearing interest at 11percent per annum (the “July11% Note”). The July11% Note and accrued interest were due in April 2006, as amended. In connection with the issuance of the July11% Note, the Company issued a warrant to purchase an aggregate of 1,100,000 shares of the Company’s common stock. The warrants vested upon grant, have an exercise price of $1.00 per share and expire in August2008. In connection with the registration rights issued with the July 11% Notes and related warrants (see Note 1), the Company issued warrants to purchase an aggregate of 110,000 and 770,000 shares of the Company’s common stock during the nine months ended September 30, 2007 and 2006, respectively, as penalties for not registering the underlying shares timely, as defined (see Note 7). The penalty warrants ceased in January 2007, as the related registration statement was declared effective. The warrants issued during the six months ended June 30, 2007 and 2006, for penalties, had fair values totaling $58,000 and $1,099,000, respectively, as determined under SFAS No.123 and recorded such as interest expense upon grant. The warrants vested upon grant, had an exercise price of $1.00 per share and expire in August2015. The July11% Note and accrued interest were repaid in March2006. On July 6, 2006, the Company issued a note payable totaling $300,000 with a maturity date of August 20, 2006, and bearing interest at the prime rate plus 5% (the “July Note”). In connection with the issuance of the July Note, the Company issued a warrant to purchase 60,000 shares of the Company’s common stock. The warrant is immediately exercisable, has an exercise price of $1.00 and expires in July 2016. The warrant had a relative fair value of $33,000, as determined under SFAS No. 123 and the Company recorded such as debt discount. The Company amortized the debt discount to interest expense during 2006. The Company repaid $75,000 on the note and the maturity date was extended to August 20, 2007. On September 21, 2007, the Company received a written demand for payment on this note. As of November 14, 2007, no payment has been made. On February 8, 2007, the Company issued a note payable totaling $70,293 in connection with services rendered, which bears interest at 1.5% per month. The Company is required to make monthly principal payments of $15,000 through maturity in July 2007. Only one monthly payment has been made on this note since its inception. As a result, the note is currently in default. At September 30, 2007, the outstanding balance was $55,293. NOTE 6 - LINE OF CREDIT On July 27, 2006, the Company and Westrec Capital Partners, LLC (“Westrec”) entered into an agreement (the “Credit Enhancement Agreement”) whereby Westrec and its managing partner (“Guarantors”) have provided credit guarantees to the lender sufficient to enable the bank to make advances to the Company (see below). In connection with each advance, the Company paid a fee of 5.0% of each draw to Westrec. On September 18, 2006, the Company entered into a Master Revolving Note (the “Note”) witha bank (the “Lender”) to borrow funds from time to time, at the Lender’s discretion, up to an aggregate of $5.0 million, payable in whole or in part upon demand, at a per annum rate equal to the Lender’s prime rate plus 1% per annum secured by deposits with the Lender. The note replaces previously issued notes by the lender. Upon default, the Company is required to pay an additional 3% interest per annum (the “Default Increase”). In connection with entering into the Note, the Company entered into a Credit Enhancement Agreement with Westrec pursuant to which each of the Guarantors agreed to guarantee the Company’s obligations existing on or before the date that is the earliest of (i) 180 days following the closing of the Note with the Lender, (ii) the termination of Guarantor’s obligations, or (iii) the Company’s repayment in full of the amounts outstanding under Note, as defined. Additionally, pursuant to the terms of the Credit Enhancement Agreement, the Company has agreed to pay the following fees: upon any issuance of a letter of credit by the Lender that is guaranteed by a Guarantor, the Company will pay Westrec 2% of the face amount of the letter of credit; as long as any amount is outstanding on the Note that is guaranteed by a Guarantor, revolving line-of-credit based fees equal to the difference between (a) the sum of 20%, plus (if applicable) the Default Increase (as noted above), or (b) the sum of the Lender’s prime rate plus11.75% per annum , plus (if applicable) the Default Increase (as noted above). In addition, the Company pays a monthly credit monitoring fee of $5,000 for each calendar month up to and including the month of termination. Effective June 1, 2007, the monthly monitoring fee was increased to $9,000 per month. The increase of $4,000 is being accrued and not paid at this time.Any payments that are deemed late are subject to an additional fee of 5% of each such late payment. The Company also granted the Guarantors a security interest in all of the Company’s tangible and intangible property and assets, for the duration of the Credit Enhancement Agreement. In addition, the Chief Executive Officer of the Company granted a security interest and pledge of all shares of the Company’s common stock, options, warrants and other equity securities held by him. Furthermore, each draw under the Note with the Lender is subject to the prior approval of the Guarantors at their discretion. The Credit Enhancement Agreement terminates upon repayment in cash of all amounts payable and the delivery of certain written releases by the Lender and the Company. 16 Table of Contents During the year ended December 31, 2006, in connection with the Credit Enhancement Agreement, the Company granted a seven-year warrant to purchase a total of 9,000,000 shares of common stock at a purchase price of $0.40 per share and expires in September 2013, as amended - see below. The warrant vested as follows: (i) 20% immediately, (ii) an additional 20% vests, as amended, 60 days after the date of the warrant, and on each succeeding 30 th day thereafter such that the entire warrant will vest on the 151 st day after the date of the warrant. The estimated fair value of the original warrant was $2,550,000, as determined under SFAS 123 and the Company was amortizing such amount to interest expense on a straight line basis over the life of the guarantee, of which $1,710,000 was expensed during the nine months ended September 30, 2007. However, the amount of interest expense recognized at any date will be at least equal to the portion of the grant date fair value of the vested amount. Effective December 20, 2006, the Company entered into an amended credit enhancement agreement with Westrec, in which, among other things, Westrec agreed to extend its guarantee on behalf of the Company to amounts owed to the Lender and include its guarantee on amounts owed to CIT, the Company’s factor (see Note 2). In exchange for the additional concessions, the Company modified the warrants originally granted to Westrec to increase the number of warrants granted from 5,000,000 to 9,000,000 and decrease the exercise price from $0.65 to $0.40 and extended the maturity date of the guarantee to September 2007. The estimated fair value of the modification was $2,200,000, of which the Company amortized $792,000 to interest expense in the accompanying statements of operations during the nine month period ended September 30, 2007 related to this warrant, which was fully vested at March 31, 2007. As the termination of the Credit Enhancement Agreement did not occur on September 14, 2007, the number of shares underlying the Warrant was and will be increased in the following amounts, which shares will be immediately vested: (i) an additional number of shares equal to 3% of the shares based on the number of warrants earned, as defined, on September 14, 2007, plus (ii) an additional number of shares equal to 5% of the shares based on the number of warrants earned, as defined, on October 14, 2007, plus (iii) an additional number of shares equal to 8% of the shares based on the number of warrants earned, as defined, on November 13, 2007, plus (iv) an additional number of shares equal to 10% of the shares based on the number of warrants earned, as defined, on December 13, 2007, and (v) an additional number of shares equal to 10% of the shares based on the number of warrants earned, as defined, every 30th day thereafter until the Agreement Termination Date occurs.If the Company issues equity securities with a purchase price less than the current exercise price of the Warrant, then the exercise price of the Warrant will be reduced to such amount and the number of shares underlying the Warrant will be increased accordingly.There is no maximum number of warrants to be issued under this agreement.As of September 30, 2007, the Company issued warrants to purchase an aggregate of 2,445,583 shares of the Company’s common stock.The warrants are exercisable at $0.05, vested upon grant, were valued at $73,000 (based on the Black Scholes option pricing model), expire through September 15, 2013 and were expensed as additional interest expense during the period ended September 30, 2007. On February 27, 2007, the Company amended its Note to increase the borrowing base from an aggregate of $5.0 million to $6.5 million. On April 10, 2007, the Company amended its Note (the “April Amendment”) to increase the borrowing base from an aggregate of $6.5 million to $8.5 million. In connection with the April Amendment, the Company entered into an amendment of the Credit Enhancement Agreement with Westrec pursuant to which each of the Guarantors agreed to guarantee additional advances under the Comerica Loan of up to an aggregate of $2,000,000, which advances are drawn no later than August 3, 2007, provided that at the time of each advance certain representations, warranties, and conditions are all satisfied. In consideration for this agreement, the Company issued to Westrec an amended Warrant Agreement dated April 10, 2007, to purchase a total of 11,000,000 shares of common stock at an exercise price of $0.40 per share. The Warrant vested upon grant and expires on September 15, 2013. In connection with the warrant modification, the Company recorded $320,000of interest expense upon grant.The Company agreed to increase the number of warrants issued under the April Amendment based on certain borrowing thresholds.During the period ended September 30, 2007, the Company issued warrants to purchase an aggregate of 1,449,365 shares of common stock.The warrants vested upon grant, had an exercise price of $0.05 per share, expire through September 15, 2013 and had a value of $43,000 (based on the Black Scholes option pricing model) and were recorded as additional interest expense during the period ended September 30, 2007. On July 9, 2007, Westrec and The Company entered into a Letter Agreement to amend the Amended and Restated Credit Enhancement Agreement dated as of December20, 2006, as amended (the “Agreement”). The purpose of the Letter Agreement was to amend the Agreement to allow for direct loans to the Company in addition to the credit enchantment facility with Comerica Bank. Each Direct Loan shall be shall be due and payable on demand andshall bear interest at a rate equal to the greater of (i) twenty percent (20%) per annum, or (ii) the sum of (A) the prime rate, plus (B) 11.75% per annum.While there is no obligation to continue these loans, as of November 15, 2007, $2,790,000 of advances had been made under this amended Agreement. 17 Table of Contents During the nine months ended September 30, 2007, the Company incurred total fees to Westrec of approximately $790,954, paid $658,713 and owes $132,241, which is included in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheet. NOTE 7 — EQUITY TRANSACTIONS Warrants During the nine months ended September 30, 2007, the Company issued warrants to purchase approximately 110,000 shares of the Company’s common stock (see Note 5) in connection with liquidated damages clauses of certain registration rights agreements. The Company failed to raise $4,000,000 of net proceeds from the sale of equity securities by August 3, 2007, as required by the amended Westrec warrant agreement. Accordingly, the exercise price of the warrant was reduced to $0.05 per share and the number of shares of common stock to be purchased was increased to 80,277,472. In connection with the warrant modification, the Company recognized as expense approximately $6,928,000in August 2007. Based on the number of shares of common stock issuable upon exercise of the warrant and other potentially issuable shares, the Company determined that it does not have enough authorized shares to settle all such obligations and that feature was an embedded derivative instrument pursuant to SFAS No. 133. In addition, under the provisions of EITF Issue No. 00-19, the Company classified all other non-employee warrants as derivative liabilities and recorded them at their fair values at each balance sheet date until such time as the Company increased its authorized shares or it has enough authorized shares to settle the issuance of its convertible debt, options and warrants. During the nine months ended September 30, 2007, warrants to purchase a total of 75,172,420 shares of common stock were granted to Westrec under the Amended and Restated Credit Enhancement Agreement, as amended on July 9, 2007 (see Note 6). As of September 30, 2007, Westrec had been granted a total of 84,270,188 warrants. NOTE 8 — SUBSEQUENT EVENTS The Company has experienced a declining market for its Blass footwear. As a result, the Company is currently negotiating with the Blass licensor to terminate the Blass license. It is expected that the Company will pay $90,000 to the licensor to make this termination effective. If this termination is completed, all future minimum royalty payments will be eliminated and the Company will no longer sell the Blass product, other than from existing inventory. The Company is currently negotiating with the Tyler licensor to eliminate future minimum guaranteed royalty payments under the Tyler trademark license agreement. 18 Table of Contents Item2. Management’s Discussion and Analysis or Plan of Operation Some of the statements made by us in this Quarterly Report on Form 10-QSB are forward-looking in nature, including but not limited to, statements relating to our future revenue and expenses, licensing agreements, product development, market acceptance, and our management’s plans and objectives for our current and future operations, and other statements that are not historical facts. Forward-looking statements include, but are not limited to, statements that are not historical facts, and statements including forms of the words “intend”, “believe”, “will”, “may”, “could”, “expect”, “anticipate”, “plan”, “possible”, and similar terms. Actual results could differ materially from the results implied by the forward looking statements due to a variety of factors, many of which are discussed throughout this Quarterly Report and in our SEC filings. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly release any revisions to these forward-looking statements that may reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, unless required by law. Factors that could cause actual results to differ materially from those expressed in any forward-looking statement made by us include, but are not limited to: • our ability to finance our activities and maintain our financial liquidity; • our ability to enter into new licensing agreements and to maintain and renew existing licensing agreements; • changes in consumer preferences or fashion trends; • disruption in product shipment; • changes in import regulations; • our dependence on a small number of large customers; • changes in our relationships with vendors and other resources; and • intensely competitive industry conditions. In this document, the words “we,” “our,” “ours,” and “us” refers to The Fashion House Holdings, Inc. and our wholly owned subsidiary The Fashion House, Inc., a Delaware corporation. On August 19, 2005, TDI Holding Corporation (“TDI”) entered into an agreement of Plan of Reorganization (“Merger”) with The Fashion House, Inc. (“TFH”) in a tax free share exchange under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. Immediately after the Merger, the officers and directors of TDI resigned and the management of TFH controlled such positions; therefore, effecting a change of control. As a result, the transaction was recorded as a “reverse merger” whereby TFH was considered to be the accounting acquirer as it retained control of TDI after the Merger. Simultaneously with the Merger, TDI changed its name to The Fashion House Holdings, Inc. TFH was incorporated under the laws of the State of Delaware on April 11, 2002 and commenced operations on January 1, 2003. TFH designs, develops and markets women’s dress footwear with an emphasis on celebrity appeal, style, quality and fit. The Company targets the moderate to premium-priced categories of the women’s footwear industry and implements its business model by licensing recognized brand names. As reported in the Report of Independent Registered Public Accounting Firm on our December31, 2006 financial statements, the Company had suffered recurring losses from operations, and had a working capital deficit that raises substantial doubt about our ability to continue as a going concern. Overview We design, develop, and market a diversified selection of women’s dress and casual fashion footwear with an emphasis on celebrity appeal, style, quality, and fit. We target moderate to premium priced categories of the women’s fashion footwear market. Our business centers on the licensing of recognized brand names. The practice of licensing, or the leasing of trademarked or copyrighted entity, including name, likeness, logo, graphic, saying, signature or character, has become an increasingly common practice among apparel and footwear companies, and the licensee typically pays royalties based upon product sales. Our licensed brands include Richard Tyler Couture, Tyler Richard Tyler, Oscar by Oscar de la Renta and O Oscar by Oscar de la Renta. In2006, the Company acquired rights to use four trademarks as evidenced by a licensing agreement entered into with Bill Blass Limited to design, manufacture and distribute women’s footwear under the brand names Blass by Bill Blass, Bill Blass Couture, Blassport and Bill Blass Collection. Both the Bill Blass Couture and the Blass by Bill Blass brands were launched in February2006 at the World Shoe Association show in Las Vegas. The agreements expire in March2011, with an automatic extension through 2016. In March2006, the Company acquired rights to use two trademarks as evidenced by a licensing agreement entered into with Isaac Mizrahi to design, manufacture and distribute women’s footwear under the brand names Isaac Isaac Mizrahi and a new couture brand. We will take over the license for the existing Isaac Isaac Mizrahi bridge collection. The line is currently available at specialty retailers, major department stores and on the internet. The agreement expires in March 2011, with an automatic extension through 2016. 19 Table of Contents Results of Operations for the Three Months Ended September 30, 2007 and September 30, 2006. Net sales for the three months ended September 30, 2007 were $1,767,261, a decrease of $1,492,263 or 46% lower than the net sales for the prior year quarter of $3,259,524. The net sales decrease of $1,492,263 was primarily attributable to late product deliveries from the Company’s overseas factories. These late deliveries resulted in the cancellation of some of the Company’s sales.The late deliveries were caused by late payments to the factories due to the Company’s continuing cash flow issues. Gross loss for the three months ended September 30, 2007 was $191,940 or (10.9%) of net sales. This negative gross margin was partially caused by late deliveries from our suppliers, which was caused by the Company’s inability to open Letters of Credit to the factories on a timely basis due to lack of availability in our line of credit, which forced the Company to significantly discount wholesale prices to our customers.In addition, the gross loss for the quarter also includes a charge of $363,951 as an additional inventory reserve for slow moving inventory. Gross profit for the nine months ended September 30, 2006 was $1,142,211 or 35% of net sales. Operating expenses include all costs associated with design, development, sales, marketing, distribution, purchasing, and corporate functions. Operating expenses decreased to $1,690,826 in the three months ended September 30, 2007 from $2,835,702 in 2006, for a decrease of $1,144,876. The decrease in operating expenses is attributable primarily to a decrease in selling, general and administrative costs of $1,019,897. This decrease in selling, general and administrative was generally due to cost cutting measures put into place to conserve the Company’s cash resources. Cost of samples used by our designers decreased $130,787, while the use of outside designers decreased by $191,761. In additions, travel and trade show expense decreased $117,108, investor relations expense decreased by $28,662, commissions to agents decreased $299,486, and professional fees decreased $114,435.Payroll decreased $144,860 as we reduced our staff to cut costs due to our negative cash flow. Royalties increased $97,332 as our minimum payments under the certain of the license agreements increased. In December 2006, the FASB issued Staff Position EITF 00-19-2, Accounting for Registration Payment Arrangements (“FSP EITF 00-19-2”). FSP EITF 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies . FSP EITF 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. In accordance with the provisions of FSP EITF 00-19-2, we have elected early adoption and, effective January 1, 2006, reclassified our warrant liability to equity. Accordingly, there was no current year income/expense associated with such warrants. In accordance with FSP EITF 00-19-2, retrospective application is prohibited and therefore all amounts recorded during the period ended September 30, 2006 have not been restated. The net loss for the three months ended September 30, 2007 is $3,956,939 compared to a net loss of $1,674,283 for the same period in 2006 for an increased loss of $2,282,656, primarily as a result of accounting for derivatives. The loss from operations was $1,882,776 during the three months ended September 30, 2007 compared to a loss from operations of $1,693,491 for the three months ended September 30, 2006. The increase in the loss from operations of $189,285 was due to a combination of the decrease in operating expenses, as described above, and the gross loss for the three months ended September 30, 2007 compared to the gross profit for the same three month period in 2006. The Company recorded in other expenses for the three months ended September 30, 2007 charges totaling $2,074,163. These charges include $9,147,000expense to record the fair value of warrants issued as guarantees, $6,322,000 income to record the change in fair value of derivative liabilities, and interest expense of $554,163. In the three month period ended September 30, 2006, the Company recorded in other expenses amortization of $615,000 for the estimated fair value of stock warrants. These charges included $72,000 to record the fair value of warrants issued as damages for the late filing and late effectiveness of the Registration Statements on Form SB-2 with the SEC. Results of Operations for the Nine Months Ended September 30, 2007 and September 30, 2006. Net sales for the nine three months ended September 30, 2007 were $5,093,725, a decrease of $849,223 or 14.3% lower than the net sales for the prior year of $5,942,948. The net sales decrease of $849,223 was attributable to late product deliveries from the Company’s overseas factories. These late deliveries resulted in the cancellation of some of the Company’s sales.The late deliveries were caused by late payments to the factories due to the Company’s continuing cash flow issues. Gross loss for the nine months ended September 30, 2007 was $258,869 or (5.1%) of net sales. This loss in gross margin was caused primarily by late deliveries from our suppliers, which was caused by the Company’s inability to open letters of credit to the factories on a timely basis due to lack of availability in our line of credit, which forced the Company to significantly discount wholesale prices to our customers. We also have agreed to guarantee certain customers a specific gross profit margin on their sales of our products. The gross loss for the nine months ended September 30, 2007 includes negotiated sales allowancestotaling $169,984 toseveral of our customers. In addition, gross loss for the period also includes a charge of $482,301 as an additional inventory reserve for slow moving inventory.Gross loss for the nine months ended September 30, 2006 was $1,573,249 or 26.5% of net sales and was also impacted by late deliveries from our Chinese suppliers forcing us to discount wholesale prices, but not nearly as much as for the nine months ended September 30, 2007. 20 Table of Contents Operating expenses include all costs associated with design, development, sales, marketing, distribution, purchasing, and corporate functions. Operating expenses decreased to $5,961,199 in thenine months ended September 30, 2007 from $6,865,294 in 2006, for a decrease of $904,095. Thedecrease in operating expenses is attributable primarily to a decrease in selling, general and administrative expenses of $1,432,817. This decrease in selling, general and administrative was generally due to cost cutting measures put into place to conserve our cash resources. Investor relations decreased by $179,345, hotels and travel decreased $133,704, factor fees decreased $107,226, cost of samples decreased $271,460, outside design expense decreased $302,162, and commissions to agents decreased $368,716. Royalties increased $383,862 due to increases in our minimum payments. The net loss for the nine months ended September 30, 2007 is $11,196,897, compared to a net loss of $6,884,249 for the same period in 2006 for an increased loss of $4,312,648, primarily as a result of accounting for derivatives. The loss from operations was $6,220,068 during thenine months ended September 30, 2007 compared to a loss from operations of $5,292,045 for the nine months ended September 30, 2006. The increase in the loss from operations of $928,023 was due to a combination of the decrease in operating expenses, as described above, and the gross loss for the nine months ended September 30, 2007 compared to the gross profit for the same three month period in 2006. The Company recorded in other expenses for the nine months ended September 30, 2007 charges totaling $4,976,029. These charges included $9,924,000expense to record the fair value of warrants issued as guarantees, $6,322,000 income to record the change in fair value of derivative liabilities, and interest expense of $813,350. During the nine month period ended September 30, 2006, the Company recorded in other income (expense) a gain of $1,731,000 to record the fair value of the derivative warrant liabilities, a net gain of $276,000 related to the settlement of penalty warrants and amortization of 3,496,333 for the estimated fair value of warrants to purchase common stock and BCF. Theses changes included $2,431,000 to record the fair value of warrants issued as damages for late effectiveness of the Registration Statement on Form SB-2 with the SEC. Liquidity and Capital Resources During the nine months ended September 30, 2007, Company’s net cash position decreased by $114,177 to $17,730. The Company’s financing activity provided net cash of $5,528,831 for the nine months ended September 30, 2007, primarily through borrowings on the line of credit of $4,526,576 and proceeds from notes payable of $1,640,000. Advances from the factor in the nine month period were $5,737,949 and payments to the factor were $6,354,342. Net cash used in operating activities for the nine months ended September 30, 2007 was $5,634,397, a decrease of $1,544,638 from the $7,179,035 used in operating activities in the prior year period. The net loss of $11,196,897 was the major contributor to the use of cash in the nine month period ended September 30, 2007. The Company had investing activities relating to the purchase of property and equipment for the nine months ended September 30, 2007 of $8,611. In the 2006 period, the net cash used was $249,594. Financing Activities We are financing our operations primarily with the proceeds from our line of credit. With the exception of 2004, when we sold the Nicole Miller License resulting in a gain for the year, we have incurred net losses as a result of sales, design, and administrative staffing expenses in support of our operations. On February 27, 2007, we amended our Master Revolving Note (the “Note”) dated September 18, 2006, to increase the borrowing base from an aggregate of $5.0 million to $6.5 million, payable in whole or in part upon demand at a per annum rate equal to the Lender’s prime rate plus 1% per annum secured by deposits with the Lender. The note replaces previously issued notes by the bank. Upon default, we are required to pay an additional 3% interest per annum. On April 10, 2007, the Company amended its Note (the “April Amendment”) to increase the borrowing base from an aggregate of $6.5 million to $8.5 million. In connection with the April Amendment, the Company entered into an amendment of the Credit Enhancement Agreement with Westrec pursuant to which each of the Guarantors agreed to guarantee additional advances under the Comerica Loan of up to an aggregate of $2,000,000, which advances are drawn no later than August 3, 2007, provided that at the time of each advance certain representations, warranties, and conditions are all satisfied. Based on our current operating plan and our available cash and cash equivalents, we expect that we will need to obtain additional financing in the very near future through the sale of equity securities, private placements, and loans to fund our cash needs and continue our presently planned operations. Additional financing, whether through public or private equity or debt financing, arrangements with stockholders or other sources to fund operations, may not be available, or if available, may be on terms unacceptable to us. Our ability to maintain sufficient liquidity is dependent on our ability to raise additional capital. If we issue additional equity securities to raise funds, the ownership percentage of our existing stockholders would be reduced. New investors may demand rights, preferences or privileges senior to those of existing holders of our common stock. Debt incurred by us would be senior to equity in the ability of debt holders to make claims on our assets. The terms of any debt issued could impose restrictions on our operations. If adequate funds are not available to satisfy either short or long-term capital requirements, our operations and liquidity could be materially adversely affected and we could be forced to cease operations. 21 Table of Contents On July 25, 2007, the Company entered into a new accounts receivable factoring agreement with Ultimate Financial Solutions, LLC (“Ultimate”). The Company agreed to sell and assign to Ultimate all accounts arising from the sale of inventory. At the Company’s request, Ultimate may advance funds to the Company at up to 80% of the factor risk accounts. The Company is charged a factoring fee of .85% on gross invoice amounts. Interest is charged based on the daily debit balances in the funds in use account for the month, at a rate equal to 1.5% above the Prime Rate as published from time to time in the Wall Street Journal. In connection with this agreement, on July 30, 2007, Ultimate paid CIT for the outstanding balance of funds in use by the Company on that day. As a result, the Company’s liability for this amount was effectively transferred from CIT to Ultimate and the CIT agreement was terminated. The loans under this agreement are secured by substantially all of the Company’s assets. The loans are personally guaranteed by the principal member of Westrec and a director and shareholder of the Company. On July 17, 2007, the Company entered into an agreement with Ashford Finance, LLC (“Ashford”), whereby Ashford will provide up to $5,000,000 of purchase order financing relating to the Company’s purchases of its products from foreign manufacturers. Ashford will finance an amount up to 90% of the Company’s end buyer’s purchase orders relating to the Company’s purchase order place with the foreign manufacturer. The Company is charged an Account Management Fee equal to 1.5% per month for Letters of Credit opened by Ashford on behalf of the Company when the amount equals up to 75% of the Company’s related customer purchase orders. The Account Management Fee will increase to 2.5% for Letters of Credit when the amount is in excess of 75% of the related customer purchase order, but in no event will the Letter of Credit amount be greater than 90% of the related customer purchase orders. All loans will also bear interest at the rate of 2% per annum above the Prime Rate as published time to time by the Wall Street Journal. The agreement requires minimum usage during the first twelve months of $3,000,000. If the Company cancels the agreement or fails to open letter of credit that equal the minimum usage, the Company is required to pay all fees under the agreement for the full minimum amount. The loans are secured by virtually all of the Company’s assets. Transactions financed under this agreement are guaranteed by two of the company’s directors and shareholders, but only in the event that fraud may have occurred. In connection with the July 20, 2007 agreement with Ultimate and the July 17, 2007 agreement with Ashford, Intercreditor Agreements were also entered into by and between Westrec, Comerica, Ultimate and Ashford to establish a priority for security interests in the Company’s assets. In these agreements, Comerica subordinated its security interest to Ultimate in accounts factored by Ultimate. Comerica also subordinated its security interest in all assets to Ashford. Ultimate subordinated its security interest in purchase orders financed by Ashford. Westrec subordinated its security interest to Ultimate in accounts factored by Ultimate.Westrec subordinated its security interest in receivables, as defined, to Ashford. Westrec subordinated to Ashford its security interest in inventory financed by Ashford. With regard to inventory other than inventory financed by Ashford, security interests of Ashford and Westrec rank pari passu with one another. Ashford’s lien and security interest in all other assets and collateral is subordinate to Westrec’s security interest (other than receivables or inventory). On July 9, 2007, Westrec and The Company entered into a Letter Agreement to amend the Amended and Restated Credit Enhancement Agreement dated as of December20, 2006, as amended (the “Agreement”). The purpose of the Letter Agreement was to amend the Agreement to allow for direct loans to the Company in addition to the credit enchantment facility with Comerica Bank. Each Direct Loan shall be shall be due and payable on demand andshall bear interest at a rate equal to the greater of (i) twenty percent (20%) per annum, or (ii) the sum of (A) the prime rate, plus (B) 11.75% per annum.While there is no obligation to continue these loans, as of November 15, 2007, $2,790,000 of advances had been made under this amended Agreement. Licenses For the rights to use trademarks, the Company has entered into licensing agreements with various licensors. The agreements enable the Company to sell products using the name of the licensors in return for a licensing fee based upon sales of the products using the licensors’ names. As of September 30, 2007, the Company has rights to use ten trademarks as evidenced by licensing agreements entered into with Richard Tyler, Tyler, Oscar by Oscar de la Renta, O Oscar by Oscar de la Renta, Blass by Bill Blass, Bill Blass Couture, Blassport and Bill Blass Collection, Isaac Isaac Mizrahi and a new couture brand which expire through March2011. Under these licensing agreements, the Company agreed to pay the greater of between 3% and 8% of net sales of the licensed products or guaranteed minimums ranging from $70,000 to $1,000,000 per annum, per contract. The licensors may terminate the licensing agreements in the event of default, as defined. Minimum annual guaranteed royalty payments are as follows: Years ending December 31, 2007 (3months remaining) $ 182,000 2008 1,510,000 2009 1,935,000 2010 1,625,000 2011 1,748,000 $ 7,000,000 22 Table of Contents The Company has experienced a declining market for its Blass footwear. As a result, the Company is currently negotiating with the Blass licensor to terminate the Blass license. It is expected that the Company will pay $90,000 to the licensor to make this termination effective. If this termination is completed, all future minimum royalty payments will be eliminated and the Company will no longer sell the Blass product, other than from existing inventory. The Company is currently negotiating with the Tyler licensor to eliminate future minimum guaranteed royalty payments under the Tyler trademark license agreement. Future Liquidity Our principal sources of liquidity consist of existing cash balances and funds expected to be generated from future operations. We believe the key factors to our liquidity in 2008 will be our ability to successfully execute on our plans to increase sales levels. There is no assurance that the Company will be able to increase sales levels. Our cash requirements will also depend on numerous other variable factors, including the rate of growth of sales, the timing and levels of products purchased, payment terms and credit limits from manufacturers, and the timing and level of accounts receivable collections. We will require additional financing in the next twelve months. We cannot assure you that additional financing (public or private) will be available on acceptable terms or at all. If we issue additional equity securities to raise funds, the ownership percentage of our existing stockholders would be reduced. New investors may demand rights, preferences or privileges senior to those of existing holders of common stock. If we cannot raise any needed funds, we might be forced to make further substantial reductions in our operating expenses, which could adversely affect our ability to implement our current business plan and ultimately our viability as a company. CRITICAL ACCOUNTING POLICIES In preparing our financial statements, we make estimates, assumptions and judgments that can have a significant effect on our revenues, income/loss from operations, and net income/loss, as well as on the value of certain assets on our consolidated balance sheet. We believe that there are several accounting policies that are critical to an understanding of our historical and future performance as these policies affect the reported amounts of revenues, expenses, and significant estimates and judgments applied by management. While there are a number of accounting policies, methods and estimates affecting our consolidated financial statements, areas that are particularly significant include revenue recognition and stock-based compensation. In addition, please refer to Note 1 to the accompanying consolidated financial statements for further discussion of our significant accounting policies. Revenue Recognition Securities and Exchange Commission Staff Accounting Bulletin (“SAB”) 101,
